Citation Nr: 0842634	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee medial collateral ligament strain 
with mild degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The veteran had active military service from February 1980 to 
June 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for depression 
and granted an increased rating of 10 percent for the 
service-connected right knee disability, effective July 28, 
2004.  The veteran has indicated that he is not satisfied 
with the knee rating.  Thus, this claim is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The claims file 
subsequently was transferred to the RO in Portland, Oregon.  

The veteran was scheduled for a Board hearing in June 2008 
but did not appear.  It is not clear if the hearing notice 
letter ever reached the veteran, as the veteran has changed 
residences multiple times throughout the course of the 
appeal.  The veteran has a responsibility to keep VA apprised 
of his whereabouts but apparently has not done so.  As the 
notice letter was sent to his last address of record in April 
2008 and he has not made a motion for a new hearing, his 
hearing request is considered withdrawn.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The right knee disability is manifested by mild degenerative 
joint disease, flexion most severely limited to 110 degrees, 
extension most severely limited to 10 degrees, and functional 
impairment due to pain.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of right knee medial collateral ligament strain 
with mild degenerative joint disease are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2004 and October 2004.  In May 2008, 
the RO provided the appellant with notice regarding the 
criteria for assigning effective dates and disability ratings 
including the diagnostic codes for the veteran's knee 
disability, and requested the veteran to submit evidence 
regarding the right knee disability's effect on his 
employment and daily life.  While the May 2008 notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a June 
2008 supplemental statement of the case, following the 
provision of notice.  No fundamental unfairness is shown as a 
result of the untimely notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), identifying 
the criteria for assigning an increased rating for the 
disability at issue and notifying the veteran to submit or 
notify VA of evidence regarding the disability's effect on 
employment and daily life; and Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), requesting the claimant to provide evidence 
in his possession that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained a medical opinion as to the 
severity of the disability.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

The RO originally granted service connection for a right knee 
medial collateral ligament strain in December 1981 assigning 
a 0 percent evaluation, effective June 27, 1981.  

The veteran filed an increased rating claim for his right 
knee disability in July 2004.  In December 2004, the RO 
granted an increased rating of 10 percent for the right knee 
disability, effective July 28, 2004.  The veteran has 
indicated that he is not satisfied with this rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The veteran's right knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC's) 5257 (for instability) and 
5010 (for degenerative arthritis).

Under DC 5257, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is assigned for moderate recurrent subluxation or 
lateral instability.  A 30 percent disability rating is 
assigned under for severe recurrent subluxation or lateral 
instability.

An October 2004 VA examination report shows the veteran 
reported instability of the knee when he tried to play tennis 
and move from side to side.  On physical examination, he had 
a normal gait and normal lower extremity strength.  He was 
able to walk on his heels and toes.  He had no ligament 
laxity and a negative anterior drawer sign.  

Although the veteran complains of instability in the right 
knee, the objective findings from the VA examiner show no 
ligament laxity.  Therefore, the impairment in the knee does 
not meet the requirement for a 10 percent evaluation under DC 
5257.  Where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.  

Lateral instability and degenerative arthritis of the knee 
may be rated separately under DC's 5257 and 5003. VAOPGCPREC 
23-97 (1997).  

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

The average normal range of motion of the knee is 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses 
limitation of flexion of the leg.  Flexion limited to 60 
degrees warrants a noncompensable (0 percent) rating.  
Flexion limited to 45 degrees warrants a 10 percent rating.  
Flexion limited to 30 degrees warrants a 20 percent rating.  
Flexion limited to 15 degrees warrants a 30 percent rating.  

The October 2004 VA x-ray examination report shows mild 
degenerative joint disease in the right knee.  The veteran's 
flexion was reported as 120 degrees actively and passively.  
There was an additional 10-degree motion loss with pain and 
flare-ups with repetitive movement, which would be 110 
degrees of flexion.  This is not enough to warrant a 10 
percent rating under DC 5260. 

Separate ratings may be assigned under DC 5260 (limitation of 
flexion of the leg) and DC 5261 (limitation of extension of 
the leg). VAOPGCPREC 9-2004 (2004).

Under DC 5261, extension limited to 5 degrees warrants a 
noncompensable rating.  Extension limited to 10 degrees 
warrants a 10 percent rating.  Extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  Extension limited 
to 30 degrees warrants a 40 percent rating.  Extension 
limited to 45 degrees warrants a 50 percent rating.  

The October 2004 VA examination report shows that the 
veteran's extension was to 0 degrees.  There was an 
additional 10-degree motion loss with pain and flare-ups with 
repetitive movement.  This would show extension to 10 
degrees, which under DC 5261 warrants a 10 percent 
evaluation.  Therefore, a 10 percent evaluation under the 
provisions for limitation of extension is applicable.

A rating higher than 10 percent does not apply, however.  As 
noted, under DC 5010 limitation of motion due to degenerative 
arthritis warrants a compensable rating when the relevant 
code does not provide for a compensable rating.  In this 
case, however, since the veteran is entitled to a 10 percent 
rating under DC 5261 for limitation of extension, he cannot 
be compensated again for limitation of motion due to 
arthritis under DC 5010.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

The remaining knee diagnostic codes allowing for ratings 
higher than 10 percent are inapplicable.  DC 5256 does not 
apply, as the medical records do not show any findings of 
ankylosis in the knees.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure." Dorland's Illustrated Medical 
Dictionary, 28th edition, p. 86.  DC 5262 for nonunion of the 
tibia and fibula is not relevant, as this kind of impairment 
is not shown.  The October 2004 VA examination x-ray findings 
show no evidence of acute fracture, dislocation, or bone 
destruction.  DC 5258 also does not apply, as the evidence 
does not show dislocated semilunar cartilage.  

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has complaints of pain, swelling, and limitation of 
motion of the knee, which limit his ability to do any 
physical activities.  The medical records also noted an 
additional 10-degree motion loss with pain and flare-ups.  
This functional impairment, however, is considered by the 10 
percent rating assigned under DC's 5257-5010.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

The level of impairment in the right knee has been relatively 
stable throughout the appeals period, and has never been 
worse than what is warranted for a 10 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Specifically, the right knee disability is not shown 
to markedly interfere with the veteran's employment; nor has 
it resulted in frequent periods of hospitalization.  The 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The preponderance of the evidence is against the increased 
rating claim for the right knee disability; there is no doubt 
to be resolved; and an increased rating is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee medial collateral ligament strain 
with mild degenerative joint disease is denied.


REMAND

The veteran seeks service connection for depression.  He 
reported on an April 2005 VA mental health record and a 
statement submitted in July 2006 that he was sexually 
assaulted in service in January 1981.  He recalled that he 
was walking from a friend's barrack to the 12th Finance 
Division where he was housed when several men wrestled him to 
the ground and sexually assaulted him while calling him 
racial slurs.  These events have not been corroborated.  The 
veteran also previously denied any history of military sexual 
trauma on a June 2003 VA psychiatric record.  He was denied 
service connection for post-traumatic stress disorder and 
that issue is not for consideration.  

The service medical records are negative for any psychiatric 
treatment.  Personnel records, however, include an April 
1981counseling form from the 12th Finance Section, which 
notes that during the previous month the veteran on numerous 
occasions used the wrong classifications on vouchers in 
performing his duties on the counter by himself.  It was also 
shown that the veteran had difficulty conversing with 
customers.  It was recommended that he be moved back to the 
original job assignments with more common general tasks in 
the Travel Section.

Less than two years after discharge from service, the veteran 
attempted suicide by overdosing on Aspirin in March 1983.  
Private medical records show diagnoses of identity crisis 
with great deal of anger; it was noted that he took the pills 
following a fight with his girlfriend.  An April 1983 private 
surgery record notes that laceration wounds on both wrists 
were well-healed times two weeks.  

Private medical records dated from August 2003 to July 2004 
show additional assessments of intentional overdose, suicidal 
ideation, depressed cocaine abuser with current vague 
suicidal ruminations, and depressive disorder.

VA medical records dated from 2003 to 2005 show continued 
treatment for psychiatric problems and drug abuse.  A July 
2003 VA psychiatric treatment record shows the veteran's 
depression was most likely secondary to drug abuse.  His Axis 
I diagnosis was cocaine dependence and depressive disorder, 
not otherwise specified.  A December 2005 VA mental health 
care initial assessment shows the veteran started using crack 
cocaine in 1988 and had used this, in addition to other 
drugs, on and off since then.  The diagnostic impression was 
major depression, recurrent, mild.

A medical opinion is necessary to determine whether the 
veteran's present psychiatric illness is related to his 
service, based on a review of the veteran's history, as 
reflected in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Reasonable efforts should be made to 
determine the veteran's present residence.  
The Vancouver addresses appear to be no 
longer valid.  The last supplemental 
statement of the case was mailed to an 
address in New Mexico; but it is not clear 
if this address remains valid.

2.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether his depression is at least as 
likely as not related to his service. 

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the 
depression is found to be related to 
service, it should be determined whether 
the veteran is competent as a payee, given 
his drug abuse history.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


